Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to an AMENDMENT entered on March 9, 2021 for patent application 15/660,860 filed on July 26, 2017.
 

Claims 1-20 are pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, 8, 9, 11-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Breed et al. (Pub. No.: US 2016/0050264) in view of Lee et al. (Pub. No.: US 2018/0270271) and Bromley et al. (Pat. No.: US 8,572,163).
a system, comprising: one or more edge devices connected to a network (Fig. 1, elements 12, 14, 16, paras. [0008]-[0010] and [0044]-[0046]), wherein individual ones of the edge devices are configured to: collect data by the edge device as current data (paras. [0045] and [0046]); determine, based on a confidence level of an analysis by processing data that was collected by the same edge device (para. [0156]. “For example, if the data is voice data that includes commands, and the processing logic 72 is unable to identify the commands in the voice data with a high degree of confidence, the evaluation logic 104 may escalate the data for further processing at a higher level of the hierarchy 40.” Identifying commands in voice data is generating an analysis.), whether to process the current data at the same edge device using a data processing model of the edge device to generate an analysis at the edge device or to send the current data to one or more tier devices connected to the network (Fig. 12, element 156, paras. [0200] and [0156]); and process the current data using the data processing model of the edge device (Fig. 12, element 144, para. [0202]; Fig. 13, paras. [0203]-[0212]), or send the current data to the one or more tier devices (Fig. 12, element 158, para. [0200]; Fig. 13, paras. [0203]-[0212]); and the one or more tier devices (Fig. 2, elements 44 and 46, paras. [0061]-[0070]), wherein individual ones of the tier devices are configured to: receive the current data from the edge device (Fig. 12, element 158, para. [0200]); determine whether to process the current data using a higher tier data processing model of the tier device (paras. [0064] and [0065]); and in response to determining to process the current data using the higher tier data processing model: process the current data using the higher tier data processing model (Fig. 11, elements 144, Fig. 13, paras. [0064], [0065] and [0203]-[0212]); generate a result based on the processing ; and send the result to an endpoint (Figs. 1 and 11, elements 18 and 30, paras. [0183]-[0191]).
It could be argued that the command identification of Breed is not explicitly a prediction, and thus that Breed does not explicitly disclose wherein the edge devices are configured to determine, based on a confidence level of one or more respective predictions previously generated by a data processing model of the edge device by processing previous data that was previously collected by the same edge device, whether to process the collected data at the same edge device using the data processing model of the edge device to generate a prediction at the edge device or to send the data to one or more tier devices connected to the network (emphasis added to distinguish the elements of the limitations not explicitly disclosed by Breed.). However, in analogous art, Lee discloses that “a quantum computer is utilized to analyze the inputs (e.g., the recent interactions, the past interactions, the entity data, the user data and/or other user data) to create a federated user model,” wherein “the federated user model may be determined by utilizing the quantum optimizer systems 100 to analyze many known models at the same time in order to determine what model provides more accurate results for predicting future misappropriated interactions (e.g., used past misappropriated interactions to determine which model would have been the best (e.g., greatest confidence) in predicting the past misappropriated interactions) (paras. [0063], see also figure 5 and paras. [0060]-[0066]),” which teaches that a confidence level of prediction models based on predictions made concerning past events can be used in order to determine which prediction model should be used in the future. Further, in analogous art, Bromley discloses that “deduplication module 112(a) may use past performance measurements to determine whether the deduplication should occur on the client or the server. For instance, in one embodiment the system may determine a schedule for 
Regarding claim 3, the combination of Breed, Lee and Bromley discloses the system as recited in claim 1, and further discloses wherein the edge device is configured to: determine, based on criteria, whether to process the current data using the data processing model of the edge device or to send the current data to the tier device, wherein the criteria comprises one or more of: an amount of energy required for the data processing model to process the current data, an amount of time required for the data processing model to process the data, an amount of time since the data processing model was updated, and an amount of bandwidth available to send the current data to the tier device (Breed, Figs. 8A and 8B, para. [0162]).
the system as recited in claim 1, and further discloses wherein the tier device is configured to: in response to determining not to process the current data using the higher tier data processing model: send the current data to another tier device or to a provider network; receive a result from the other tier device or the provider network, wherein the result is based on the current data; and send the result to the edge device (Breed, Fig. 11, elements 142; Fig. 12, element 158, para. [0200]; Fig. 13, paras. [0064], [0065] and [0203]-[0212]).
Regarding claim 6, Breed discloses a method, comprising: one or more tier devices (Fig. 2, elements 44 and 46, paras. [0061]-[0070]) connected to a network that comprise a respective data processing model, wherein individual ones of the tier devices perform: receiving data by the tier device as current data (Fig. 12, element 158, para. [0200]); determine, based on a confidence level of an analysis by processing data collected by the same tier device (para. [0156]. “For example, if the data is voice data that includes commands, and the processing logic 72 is unable to identify the commands in the voice data with a high degree of confidence, the evaluation logic 104 may escalate the data for further processing at a higher level of the hierarchy 40.”), whether to process the current data at the same tier device using a data processing model of the tier device to generate an analysis at the tier device or to send the data to one or more other tier devices connected to the network (Fig. 12, element 156, paras. [0200] and [0156]); and in response to the determining: processing the current data using the data processing model of the tier device to generate the analysis (Fig. 12, element 144, para. [0202]; Fig. 13, paras. [0203]-[0212]), or sending the current data to the one or more other tier devices (Fig. 12, element 158, para. [0200]; Fig. 13, paras. [0203]-[0212]).
determining, based on a confidence level of one or more respective predictions previously generated by a data processing model of the tier device by processing previous data that was previously collected by the same tier device, whether to process the current data at the same tier device using the data processing model of the tier device to generate a prediction at the tier device or to send the data to one or more other tier devices connected to the network, and thus does not disclose processing the current data using the data processing model of the tier device to generate the prediction (emphasis added to distinguish the elements of the limitations not explicitly disclosed by Breed.). However, in analogous art, Lee discloses that “a quantum computer is utilized to analyze the inputs (e.g., the recent interactions, the past interactions, the entity data, the user data and/or other user data) to create a federated user model,” wherein “the federated user model may be determined by utilizing the quantum optimizer systems 100 to analyze many known models at the same time in order to determine what model provides more accurate results for predicting future misappropriated interactions (e.g., used past misappropriated interactions to determine which model would have been the best (e.g., greatest confidence) in predicting the past misappropriated interactions) (paras. [0063], see also figure 5 and paras. [0060]-[0066]),” which teaches that a confidence level of prediction models based on predictions made concerning past events can be used in order to determine which prediction model should be used in the future. Further, in analogous art, Bromley discloses that “deduplication module 112(a) may use past performance measurements to determine whether the deduplication should occur on the client or the server. For instance, in one embodiment the system may determine a schedule for deduplication. For example, if the determination is performed once a day, and from past 
Regarding claim 8, the combination of Breed, Lee and Bromley discloses the method as recited in claim 6, and further discloses wherein another data processing model of the one or more other tier devices is larger than the data processing model of the tier device (Breed, paras. [0063], [0064] and [0162]).
Regarding claim 9, the combination of Breed, Lee and Bromley discloses the method as recited in claim 8, and further discloses further comprising determining whether to process the current data at the tier device based on a confidence level of one or more respective predictions previously generated by another data processing model of the one or more other tier devices (Breed, Figs. 8A and 8B, para. [0162]; Lee, paras. [0060]-[0066]. Lee .
Regarding claim 11, the combination of Breed, Lee and Bromley discloses the method as recited in claim 6, and further discloses wherein the received data comprises data that has been transformed by another data processing model of another tier device (Breed, paras. [0064]-[0066] and [0101]. Examiner will also provide a redundant rejection below.).
Regarding claim 12, the combination of Breed, Lee and Bromley discloses the method as recited in claim 6, and further discloses wherein sending the current data to the one or more other tier devices comprises sending the current data to a remote provider network (Breed, Fig. 1, element 38, paras. [0092, [0093], [0121] and [0122]. Cloud/Third Party Processing Device 38 can be said to be in a remote provider network.).
Regarding claim 13, the combination of Breed, Lee and Bromley discloses the method as recited in claim 6, and further discloses wherein the receiving data comprises: receiving the current data from one or more environmental sensors of the tier device (Breed, para. [0046]).
Regarding claim 14, Breed discloses a non-transitory computer-readable storage medium storing program instructions that, when executed by a tier device (Fig. 2, elements 44 and 46, paras. [0061]-[0070]) connected to a network, cause the tier device to implement: receiving data by the tier device as current data (Fig. 12, element 158, para. [0200]); determining, based on a confidence level of the analysis by processing data collected by the same tier device (para. [0156]. “For example, if the data is voice data that includes commands, and the processing logic 72 is unable to identify the commands in the voice data with a high degree of confidence, the evaluation logic 104 may escalate the data for further processing at a , whether to process the current data at the same tier device using a data processing model of the tier device to generate an analysis at the tier device or to send the current data to one or more other tier devices connected to the network (Fig. 12, element 156, paras. [0200] and [0156]); and in response to the determining: processing the current data using a data processing model of the tier device to generate the analysis (Fig. 12, element 144, para. [0202]; Fig. 13, paras. [0203]-[0212]),  or sending the current data to the one or more other tier devices (Fig. 12, element 158, para. [0200]; Fig. 13, paras. [0203]-[0212]).
It could be argued that the command identification of Breed is not explicitly a prediction, and thus that Breed does not explicitly disclose determining, based on a confidence level of one or more respective predictions previously generated by a data processing model of the tier device by processing previous data that was previously collected by the same tier device, whether to process the current data at the same tier device using the data processing model of the tier device to generate a prediction at the tier device or to send the current data to one or more tier devices connected to the network, and thus does not disclose processing the current data using the data processing model of the tier device to generate the prediction (emphasis added to distinguish the elements of the limitations not explicitly disclosed by Breed.). However, in analogous art, Lee discloses that “a quantum computer is utilized to analyze the inputs (e.g., the recent interactions, the past interactions, the entity data, the user data and/or other user data) to create a federated user model,” wherein “the federated user model may be determined by utilizing the quantum optimizer systems 100 to analyze many known models at the same time in order to determine what model provides more accurate results for predicting future misappropriated interactions (e.g., used past misappropriated interactions to determine 
the non-transitory, computer-readable storage medium of claim 14, and further discloses further comprising program instructions that cause the tier device to implement determining whether to process the received data at the tier device based on one or more of: an amount of energy required for the data processing model to process the current data, an amount of time required for the data processing model to process the current data, or an amount of time since the data processing model was updated (Breed, Figs. 8A and 8B, paras. [0143]-[0147]. “In the exemplary embodiment, the evaluation logic 92 compares a load on the local processor(s) (e.g., a percentage of local processing resources currently being utilized, a number and/or complexity of jobs currently being processed, etc.) to the load threshold 98. If the current load meets or exceeds the load threshold 98 then the evaluation logic 92 may determine that the processing task under consideration should be processed elsewhere. If the current load is below the load threshold 98, then the evaluation logic 92 may determine that the processing task should be performed locally.” More processing resources used axiomatically means more energy being used; Lee, paras. [0060]-[0066]).
Regarding claim 16, the combination of Breed, Lee and Bromley discloses the non-transitory, computer-readable storage medium of claim 14, and further discloses wherein another data processing model of the one or more other tier devices is larger than the data processing model of the tier device (Breed, paras. [0063], [0064] and [0162]).
Regarding claim 17, the combination of Breed, Lee and Bromley discloses the non-transitory, computer-readable storage medium of claim 16, and further discloses further comprising program instructions that cause the tier device to implement determining whether to process the received data at the tier device based on one or more of: an amount of bandwidth available to send the current data from the tier device to the one or more other tier devices, an amount of time required for the higher tier data processing model to process the current data, an amount of time since the higher tier data processing model was updated, and a confidence level of one or more respective predictions previously generated by the higher tier data processing model (Breed, Figs. 8A and 8B, para. [0162]).
Regarding claim 19, the combination of Breed, Lee and Bromley discloses the non-transitory, computer-readable storage medium of claim 14, and further discloses wherein the program instructions cause the tier device to further implement: receiving the current data from one or more environmental sensors of the tier device (Breed, para. [0046]).
Regarding claim 20, the combination of Breed, Lee and Bromley discloses the non-transitory, computer-readable storage medium of claim 14, and further discloses wherein the program instructions cause the tier device to further implement: sending the current data to a remote provider network (Breed, Fig. 1, element 38, paras. [0092, [0093], [0121] and [0122]. Cloud/Third Party Processing Device 38 can be said to be in a remote provider network.).


Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Breed et al. (Pub. No.: US 2016/0050264) in view of Lee et al. (Pub. No.: US 2018/0270271) and Bromley et al. (Pat. No.: US 8,572,163), and further in view of Stern et al. (Pub. No.: US 2015/0120296).
Regarding claim 2, the combination of Breed, Lee and Bromley discloses the system as recited in claim 1, wherein the higher tier data processing model of the tier device is larger than the data processing model of the edge device (Breed, paras. [0063], [0064] and [0162]), wherein the result is another prediction, and wherein the higher tier data processing model is configured to: generate the other prediction with a higher confidence level than the prediction generated by the data processing model of the edge device. However, in analogous art, Stern discloses “a component that makes a decision whether to forward speech processing tasks to a remote speech processor based on the carrier phrase with the highest confidence or on the partial result of a general language model. If the carrier phrase with the highest confidence or partial result is best completed by a remote speech processor with a larger LM, then the system can forward the speech processing task to that remote speech processor. If the highest-confidence carrier phrase can be completed with LMs or grammars that are local to the device, then the device performs the speech processing task with the local speech processor and does not forward the speech processing task (para. [0024]).” Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Breed, Lee and Bromley to allow for the result to be another prediction, wherein the higher tier data processing model is configured to generate the other prediction with a higher confidence level than the prediction generated by the data processing model of the edge device. This would have produced predictable and desirable results, in that it would allow for the edge device to perform the processing if a result had “sufficiently high confidence (Stern, para. [0025]),” while allowing for the processing to be performed by a higher-tier device in the situation that the confidence was not sufficiently high, i.e. did not reach a predetermined threshold, which could increase the performance of the system.
Regarding claim 4, the combination of Breed, Lee and Bromley discloses the system as recited in claim 1, wherein the edge device is configured to: generate the prediction based on processing of the current data using the data processing model of the edge device (Lee, paras. [0060]-[0066]); however, it could be argued that the combination does not explicitly disclose wherein the edge device is configured to determine that a confidence level of the prediction is below a threshold confidence level; and in response to the determining that the confidence level of the prediction is below the threshold confidence level, send the current data that was used by the edge device to generate the prediction to the one or more tier devices. However, in analogous art, Stern discloses “a component that makes a decision whether to forward speech processing tasks to a remote speech processor based on the carrier phrase with the highest confidence or on the partial result of a general language model. If the carrier phrase with the highest confidence or partial result is best completed by a remote speech processor with a larger LM, then the system can forward the speech processing task to that remote speech processor. If the highest-confidence carrier phrase can be completed with LMs or grammars that are local to the device, then the device performs the speech processing task with the local speech processor and does not forward the speech processing task (para. [0024]).” Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Breed, Lee and Bromley to allow for determining that the confidence level of the prediction is below a threshold confidence level, and in response to the determining that the confidence level of the prediction is below the threshold confidence level, send the current data that was used by the edge device to generate the prediction to the one or more tier devices. This would have produced predictable and desirable results, in that it would allow for the edge device to perform the processing if a result had “sufficiently high confidence (Stern, para. [0025]),” while allowing for the processing to be performed by a higher-tier device in the .


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Breed et al. (Pub. No.: US 2016/0050264) in view of Lee et al. (Pub. No.: US 2018/0270271) and Bromley et al. (Pat. No.: US 8,572,163), and further in view of Jacob (Pat. No.: US 9,258,565).
Regarding claim 7, the combination of Breed, Lee and Bromley discloses the method as recited in claim 6, but do not explicitly disclose further comprising determining whether to process the received data at the tier device or to send the current data to the one or more other tier devices connected to the network based on an amount of time since the data processing model was updated. However, in analogous art, Jacob discloses that “[s]elect logic 450 and 452 may utilize a variety of factors in selecting a context model, such as context model index, time since last context model update, the most recent version of a particular context model, the source of each context model, or any other factor necessary to select the most relevant context model (col. 11, ln. 3-21).” Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Breed, Lee and Bromley to allow for determining whether to process the received data at the tier device or to send the current data to the one or more other tier devices connected to the network based on an amount of time since the data processing model was updated. This would have produced predictable and desirable results, in that it would allow for a most relevant model to be selected (Jacob, col. 11, ln. 3-21).


Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Breed et al. (Pub. No.: US 2016/0050264) in view of Lee et al. (Pub. No.: US 2018/0270271) and Bromley et al. (Pat. No.: US 8,572,163), and further in view of Le et al. (Pub. No.: US 2015/0281401).
Regarding claim 10, the combination of Breed, Lee and Bromley discloses the method as recited in claim 6, wherein the current data comprises a plurality of portions of data (any data containing more than 1 bit can be said to contain a plurality of portions), but does not explicitly disclose and wherein the sending the current data comprises: sending respective portions of the current data to respective tier devices of a plurality of the other tier devices; and receiving one or more results from one or more of the other tier devices, wherein the one or more results are based on the respective portions of the current data. However, in analogous art, Le discloses that in a hybrid client/server architecture for parallel processing, a process may be carried out for shared processing, wherein “[a]t operation 204, a determination is made to send at least a subset of the data to a distributed network for shared processing. In embodiments, if the data does not include private data, does not require capabilities that are not available to a remote service that is part of a distributed network, and is not resource intensive to transmit may be sent to the distributed network at operation 204 (para. [0043]),” such that “[w]hile the client device is processing the data at operation 206, the distributed network may process at least the subset of data at operation 220 (para. [0045]; see also figure 2, paras. [0042]-[0051]).” Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Breed, Lee and Bromley to allow for sending respective portions of the current data to respective tier devices of a plurality of the other tier devices, and receiving one or more results from one or more of the other tier devices, wherein the one or more results are 
Regarding claim 18, the combination of Breed, Lee and Bromley discloses the non-transitory, computer-readable storage medium of claim 14, wherein the current data comprises a plurality of portions of data (any data containing more than 1 bit can be said to contain a plurality of portions), but does not explicitly disclose and wherein the program instructions cause the tier device to further implement: sending a respective portion of the current data to a respective tier device of a plurality of the other tier devices; and receiving one or more results from one or more of the other tier devices, wherein the one or more results are based on the respective portions of the current data. However, in analogous art, Le discloses that in a hybrid client/server architecture for parallel processing, a process may be carried out for shared processing, wherein “[a]t operation 204, a determination is made to send at least a subset of the data to a distributed network for shared processing. In embodiments, if the data does not include private data, does not require capabilities that are not available to a remote service that is part of a distributed network, and is not resource intensive to transmit may be sent to the distributed network at operation 204 (para. [0043]),” such that “[w]hile the client device is processing the data at operation 206, the distributed network may process at least the subset of data at operation 220 (para. [0045]; see also figure 2, paras. [0042]-[0051]).” Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Breed, Lee and Bromley to allow for sending a respective portion of the current data to a respective tier device of a plurality of the other tier devices, and receiving one or more results from one or more of the other tier devices, wherein the one or more results are based on the respective portions of  data. This would have produced predictable and desirable results, in that it would allow for the system to utilize and leverage the unique capabilities of both remote and local services (Le, Abstract).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Breed et al. (Pub. No.: US 2016/0050264) in view of Lee et al. (Pub. No.: US 2018/0270271) and Bromley et al. (Pat. No.: US 8,572,163), and further in view of Yang-Huffman (Pub. No.: US 2003/0110252).
Regarding claim 11, the combination of Breed, Lee and Bromley discloses the method as recited in claim 6, but it could be argued that the combination does not explicitly disclose wherein the received data comprises data that has been transformed by another data processing model of another tier device. However, in analogous art, Yang-Huffman discloses a hierarchical system wherein “in one embodiment, each level in the hierarchy performs only a portion of the processing, aggregating down the data before passing it on for further processing higher up (para. [0073]),” which teaches that some processing of data can occur at each level of a hierarchy. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Breed, Lee and Bromley to allow for the received data to comprise data that has been transformed by another data processing model of another tier device. This would have produced predictable and desirable results, in that it would allow for the processing performed by various layers of the hierarchy, before sending said processed data up the hierarchy, to not be wasted, thus reducing unnecessary use of system resources.


Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot in view of the new grounds of rejection in view of Bromley.


Conclusion
Claims 1-20 are rejected. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755.  The examiner can normally be reached on Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        April 9, 2021